Citation Nr: 1018834	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement of service connection for basal cell carcinoma, 
left temporal area.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO) and was subsequently transferred to the 
Nashville, Tennessee, RO.


FINDING OF FACT

Basal cell carcinoma, left temporal area, was detected many 
years after service and there is no probative evidence of 
record which establishes that the current basal cell 
carcinoma is related to service.


CONCLUSION OF LAW

Basal cell carcinoma, left temporal area, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service, to include as a result of exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any


information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2006, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The Veteran was also provided with a 
notice of effective date and disability rating regulation 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records, 
request information on radiation exposure from the Department 
of Army, and provide a VA examination (which the Veteran 
cancelled).  Consequently, the duty to notify and assist has 
been met.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.

Service connection for disabilities claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and includes skin cancer.  38 C.F.R. § 
3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2009).

The Veteran claims that during the three years he was in 
service, he was exposed to radiation while arming warheads.  
He stated he was told by his doctor that his basal cell 
carcinoma was due to radiation exposure.  See Statement in 
Support of Claim, dated May 2006.  At a Decision Review 
Officer (DRO) Conference in July 2008, the Veteran stated he 
armed nuclear artillery rounds and that no one he served with 
could provide corroborating statements as his occupation was 
classified and he did not discuss it with anyone.  See DRO 
Conference Report, dated July 2008.

According to the Veteran's military personnel records the 
Veteran was overseas during active duty with Battery A, 3rd 
Battalion, 76th Artillery USAREUR.  See DD 214.  In addition, 
he had completed training for XM454/XM455 special weapons 
system from February to April 1965.  See Statement of 
Training, dated April 1965.  Furthermore, a Briefing 
Certificate signed by the Veteran in May 1965 indicated that 
he was involved in handling classified information and 
pledged to secure such information.  See Briefing 
Certificate, dated May 1965.

The Veteran's in-service treatment records are absent of any 
complaint or treatment for basal cell carcinoma.  See in-
service treatment records, dated September 1963 to August 
1966.  The Veteran's August 1966 separation examination is 
also negative of any abnormal skin condition or basal cell 
carcinoma.  Furthermore, the Veteran denied ever working with 
radioactive substances.  See separation examination, dated 
August 1966.

Post-service treatment records from VA indicate that the 
earliest instance of treatment for basal cell carcinoma was 
in October 2004.  A VA physician noted a lesion approximately 
1 cm in size was on the left side of the Veteran's face, 
close to the ear.  In November 2004, the lesion was excised 
from the left temple and a diagnosis of basal cell carcinoma 
was made.  See VA outpatient records, dated October and 
November 2004.

The Veteran's private medical doctor, Dr. P. M. Benson, 
stated in a letter that a "meaningful recommendation" could 
not be made as to the Veteran's exposure to ionizing 
radiation during service and his basal cell carcinoma as 
records about the radation were not available for review.  
Furthermore, he stated that other factors known to cause skin 
cancer includes "sun exposure (ultraviolet radiation), skin 
type, family history, genetic predisposition..." in addition 
to excessive exposure to ionizing radiation.  Excessive 
exposure would have to be determined "by a medical physicist 
or a radiologist."  However, Dr. Benson stated that "[s]un 
exposure from all sources remain the most likely cause of the 
skin cancer on [the Veteran's] temple."  See Dr. P. M. 
Benson letter, dated November 2007.

In October 2006, the RO requested information from the 
Department of the Army regarding the Veteran's radiation 
exposure during service.  In a November 2006 letter the 
Department of the Army stated a search was conducted by the 
Veteran Radiation Exposure Investigations Program (VREIP) 
within the U.S. Army Center for Health Promotion and 
Preventive Medicine.  The U.S. Army Dosimetry Center at 
Redstone Arsenal, Alabama, stated, "they are not in 
possession of any record of [the Veteran] being 
occupationally exposed to ionizing radiation while in 
service."  See Department of the Army letter, dated November 
2006.

The Board has considered whether service connection for skin 
cancer could be awarded under the regulatory framework 
specifically for conditions based on exposure to radiation in 
service.  In this regard, the Board notes that service 
connection claims based on in-service exposure to radiation 
may potentially be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.  However, basal cell carcinoma is not a disease that 
can be presumptively service connected by showing any in-
service participation in a radiation-risk activity as it is 
not listed at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As stated above, service connection may also be considered 
based on exposure to ionizing radiation under the provisions 
of 38 C.F.R. § 3.311.  To consider service connection under 
section 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b).

Skin cancer is included in the list of radiogenic diseases 
found under 38 C.F.R. § 3.311.  However, the preponderance of 
the evidence is against the Veteran's claim for service 
connection for basal cell carcinoma.  The Department of the 
Army stated there was no evidence the Veteran was 
occupationally exposed to ionizing radiation while in service 
and the opinion of Dr. Benson stated that the Veteran's basal 
cell carcinoma was likely the result of sun exposure.  
Therefore, the Board finds that the Veteran was not exposed 
to ionizing radiation and further development of the ionizing 
radiation aspect of the claim is not required.  See Wandel v. 
West, 11 Vet. App. 200 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994). 

The Veteran's service treatment records do not support a 
finding that his skin cancer began during service.  There is 
no evidence suggesting that the cancer began in the initial 
post-service year that would allow a presumption that the 
cancer began during service under 38 U.S.C.A. § 1112.  His 
cancer did not manifest itself until over 38 years following 
his separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The Board has considered the Veteran's own statements to the 
effect that his skin cancer is causally related to exposure 
to radiation in service.  Again, it is noted that there is no 
competent medical evidence of record to support such a theory 
and the Veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For foregoing reasons, the Board finds that service 
connection for skin cancer on a direct basis is not 
warranted, nor may service connection be established under 
the presumptive provisions set forth at 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a).  38§ U.S.C.A. §§ 1110, 1112 (West 
2002).  There is no competent evidence of record which 
relates the Veteran's skin cancer to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for basal 
cell carcinoma, left temporal area, is not warranted.


ORDER

Service connection for basal cell carcinoma, left temporal 
area, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


